Citation Nr: 9924565	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-44 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for pain 
due to hardware from open reduction internal fixation 
fracture right proximal femur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from December 1964 to November 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1996 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to 
compensation under 38 U.S.C. § 1151 for pain due to hardware 
from open reduction internal fixation fracture right proximal 
femur.  

In June 1998, the Board remanded the veteran's claim for 
further development, including obtaining VA treatment 
records, and consideration of the veteran's claim under 
VAOPGCPREC 40-97 (December 31, 1997) (requiring consideration 
of Section 1151 claims filed before October 1, 1997 under 
statutory provisions in effect when Brown v. Gardner, 115 S. 
Ct. 552 (1994), was reviewed by the Supreme Court and under 
the regulatory provisions promulgated by VA on March 16, 
1995).  In May 1999, the Board again remanded the veteran's 
claim for a requested hearing before a Member of the Board.  


FINDINGS OF FACT

1. There is no evidence of a current disability due to 
treatment for a fractured right proximal femur at a 
VA facility.  

2. There is no competent medical evidence of record providing 
a nexus between the veteran's complaints of pain and 
treatment for a fractured right proximal femur at a 
VA facility.  



CONCLUSION OF LAW

The claim of entitlement to service connection for 
compensation benefits for pain due to hardware from open 
reduction internal fixation fracture right proximal femur, 
pursuant to 38 U.S.C.A. § 1151, is not well grounded.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record contains VA hospitalization records from June 1994 
with a diagnosis of right hip intertrochanteric fracture.  
Postoperatively the veteran was able to start physical 
therapy without difficulty and was ambulating without 
difficulty.  

VA outpatient treatment records noted repeated complaints of 
pain, attributed by the veteran to the hardware placement.  A 
steroid injection was administered in October 1994 due to the 
veteran's complaints of pain.  X-ray examinations from August 
to December 1994 did not note any misplacement or abnormality 
of the screws or plate in the veteran's right hip and femur.  
Specifically, an X-ray examination in November 1994 noted 
that the position of the hardware was satisfactory.  

The veteran was hospitalized in December 1994 for removal of 
hardware from his hip.  The physician noted that the veteran 
developed hip pain shortly after discharge from the hospital 
in June 1994 and the veteran was adamant about having the 
hardware removed.  The physician stated the veteran was 
convinced that the hardware in his femur was the cause of his 
discomfort.  The physician stated that as the femur was 
radiographically healed, the hardware could be removed, in an 
attempt to ease the veteran's discomfort.  

In April 1996, the veteran filed a claim for VA benefits 
under 38 U.S.C. § 1151 following surgery performed on June 
16, 1994 at the Long Beach, California, VA Hospital.  The 
veteran reported that a pin had been implanted into his 
fractured femur and it protruded into the muscles causing 
pain for six months, at which time the pin was removed.  He 
stated that he was currently recovered from this surgery and 
had minimal recurrent discomfort.  

At a hearing before an RO hearing officer in February 1997, 
the veteran testified that he was injured in a bicycle 
accident and was taken to the VA hospital for an operation.  
Transcript, pp. 1-2.  The veteran stated that the physicians 
inserted a pin in his leg, which was "acting as a guitar 
pick against those muscles" in his leg. Transcript, p. 2.  
He noted that on X-ray examination, it appeared that one of 
the screws was sticking out further than the others.  
Transcript, p. 3.  After six months, the screws were removed, 
at the request of the veteran.  Transcript, p. 4.  
The veteran testified that his right leg continued to cause 
pain when he walked or biked long distances.  Transcript, p. 
6.  He stated that all of his treatment was at the VA 
hospital and he last sought treatment for the condition in 
1995.  

In June 1998, the Board remanded the veteran's claim for 
further development, including obtaining VA treatment 
records, and consideration of the veteran's claim under 
VAOPGCPREC 40-97 (December 31, 1997) (requiring consideration 
of Section 1151 claims filed before October 1, 1997 under 
statutory provisions in effect when Brown v. Gardner, 115 S. 
Ct. 552 (1994), was reviewed by the Supreme Court and under 
the regulatory provisions promulgated by VA on March 16, 
1995).  

In May 1999, the Board again remanded the veteran's claim for 
a requested hearing before a Member of the Board.  A hearing 
was scheduled in July 1999, but the veteran did not appear.  



Criteria

A veteran, who suffers an injury or an aggravation of any 
injury, as the result of hospitalization, medical or surgical 
treatment, or during a course of vocational rehabilitation, 
and such injury or aggravation results in additional 
disability to or the death of the veteran, is entitled to 
disability or death compensation in the same manner as if 
such disability, aggravation, or death were service-
connected.  38 U.S.C.A. § 1151 (West 1991).  

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow and was not consistent with the plain language 
of the statute.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The Supreme Court 
did not intend to cast any doubt on the regulations insofar 
as they excluded coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment.  Gardner, 115 S. Ct. at 556 n.3.  In sum, the 
Supreme Court found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).  The 
mere fact that aggravation occurred is not sufficient 
to warrant compensation in the absence of proof that it was 
the result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(2).  
Compensation is not payable for the necessary consequences 
of treatment or examination, which are those consequences 
which are certain to result from, or were intended to result 
from the treatment or examination administered.  38 C.F.R. § 
3.358(c)(3).  Compensation is also not payable for the 
continuance or natural progress of the disease or injury for 
which the treatment was authorized.  38 C.F.R. § 3.358(b)(2).  

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by VA treatment or vocational 
rehabilitation, was amended by Congress.  See Section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in Gardner, which 
held that no showing of negligence is necessary for recovery 
under § 1151.  However, that amendment to 38 U.S.C.A. § 1151 
does not apply in this case because the veteran filed his 
claim for compensation under 38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 31, 1997).  
All 1151 claims, such as this veteran's claim, which were 
filed before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.

As a threshold matter the appellant must submit a well-
grounded claim under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than an allegation; the 
claim must be accompanied by supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for a claim of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 to be well grounded, there 
must be: competent evidence of a current disability; of 
incurrence or aggravation of a disease or injury during VA 
hospitalization; and of a nexus between the injury or disease 
sustained during VA hospitalization and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).


Analysis

In the instant case, the veteran has submitted no evidence of 
a current disability.  Pain, in itself, is not a disability.  
In addition, the veteran stated that, at the time of his 
claim in April 1996 he was fully recovered from the June 1994 
surgery.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

In addition, the only evidence of the incurrence of any 
injury during VA hospitalization is the statements of the 
veteran, alleging that the pins in his leg were not properly 
implanted and caused his pain during recovery.  Although the 
veteran's complaints of pain were noted during his recovery 
period, the medical records do not indicate that these were 
the result of any injury incurred during VA hospitalization.  
The Board notes that the veteran suffered a broken bone 
requiring the insertion of screws and a metal plate for 
proper healing and that a certain amount of pain is expected 
from such surgery.  

Finally, the record contains no competent medical evidence of 
a nexus between the veteran's complaints of pain, even if the 
Board could find that such was a disability, and any 
treatment rendered at the VA hospital.  Although the veteran 
is competent to testify as to observable symptoms, such as 
pain, he is not competent to provide evidence or opinion that 
the observable symptoms are more than the necessary 
consequences of treatment.  See e.g. Savage v. Gober, 
10 Vet. App. 489, 497 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The veteran is not competent to 
provide an opinion as to the significance of the X-ray, 
referred to at the February 1997 hearing, which showed the 
head of the screw did not appear to be "flush" and was 
longer than the other screws.  Although the VA physicians 
noted the veteran's complaints of pain and his opinion as to 
the origin of that pain, no physician provided an opinion 
that the veteran's pain was due to the placement of the pins 
and metal plate in the veteran's hip/leg and not to the 
natural consequences of a recovering bone fracture.  In 
addition, VA X-ray in November 1994 specifically noted that 
the position of the hardware was satisfactory.  Compensation 
is not payable for the necessary consequences of treatment or 
examination, which are those consequences which are certain 
to result from, or were intended to result from the treatment 
or examination administered.  38 C.F.R. § 3.358(c)(3).  


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for pain 
due to hardware from open reduction internal fixation 
fracture right proximal femur is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

